Case 19-44234-mxm11 Doc 60 Filed 05/12/20                      Entered 05/12/20 12:13:09                       Page 1 of 2



 United States Depa1iment of Justice
 Office of the United States Trustee
 1100 Commerce Street, Room 976
 Dallas, Texas 75242
 (214) 767-8967 X 1247

 Elizabeth Ziegler Young
 for the United States Trustee
 Elizabeth.a. young(a),usdoi. gov


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION


IN RE:                                                 §
                                                       §
ROOFTOP GROUP USA, INC.,                               §       Case No. 19-44234-mxm-11
                                                       §
Debtor-in-Possession.                                  §


                    CHAPTER 11 NOTICE OF APPOINTMENT OF TRUSTEE
                               AND OF AMOUNT OF BOND


TO:      Daniel J. Sherman, Sherman & Yaquinto, LLP, 509 North Montclair Avenue,
         Dallas, Texas 75208

          Pursuant to 11 U.S.C. § 1104(c), you are hereby appointed as Trustee in the above-captioned
cases.

         Your bond is fixed at $10,000 personal recognizance.

         Pursuant to Federal Rule of Bankruptcy Procedure 2008, please signify your acceptance of this
appointment by dating and signing this form as well as the required verified affidavit and returning it to
the Office of the United States Trustee within five (5) days of the date of receipt. Pursuant to 11 U.S.C. §
322(a), you must insure that a bond in favor of the United States is filed with the Clerk of the Court
within five (5) days of the date of your selection as Trustee. The bond must be filed before you begin to
perform your official duties. In addition, you must submit the security clearance information requested
by the Office of the United States Trustee within ten ( I 0) working days of the date of this appointment.


DATED: May 12 , 2020                                           ""/s'-/-'-'
                                                                       W _,_i::.:..
                                                                              llr=a · =m-'--"--'
                                                                                            T'-'N...:..:e=a,_,__r""'v'-----------
                                                               WILLIAM T. NEARY
                                                                UNITED STATES TRUSTEE



 Chap/er I I No/ice ofAppointmen/ of Trustee & Amoum of Bond                                                        Page I of2
Case 19-44234-mxm11 Doc 60 Filed 05/12/20                      Entered 05/12/20 12:13:09   Page 2 of 2




I hereby accept my appointment as Trustee in the above-captioned case.        ,    �

DATED:      S/42-jz-t,
                                                                �
                                                               Daniel J. Sherman




Chapter I I Notice ofAppoinlment of Trustee & Amount of Bond                                  Page 2 of2
